3'1qzs -ol,o2to3,w,CJE;,u.o       J

                                                                                                 ()/, t!lgl
                                         Rodolfo Garcia 768418                                  C)Ct I (0
                                         LH.l098 S.HWY    2037
                                         Ft.Stockton,TX.79735



Court of Criminal Appeals of Texas
P.O.BOX 12308,Capitol Station,
Austin,Texas 78711                                                         August 10,2015



The State of Texas Vs.Rodolfo Garcia.Cause No.2154 and 2156.


RE:        Request for Court Events and dates.



Dear Court of Criminal Appeals Clerk;

           I would like to obtain dates and write numbers                      appro~imate

and howmany 11.07 I have filed in ydur court.My District court

are        refusing                 to   p~ovid     me   with   this information that is why

I     am          requesting             to   you    with all the events that I have filed

before in this Court and the numbers of the writes,please.

Thank you and I appreciated for your-time.




                                                                        Sincerely yours,



                                                                       Garcia,R.i768418
                                                                       SIDi02559852
                                                                       LH.l098 S.HWY 2037
                                                                       Ft.Stockton,TX79735



            . l   . .·.   ·~   ••




                                                                        AUG 14 2015


CC:File
R::qEst :frr crurt &e1ts arrl data:>;